1    MICHAEL E. MITCHELL, #240199
     MITCHELL LAW GROUP, INC.
2    334 W. Shaw Avenue, Suite A
     Fresno, California 93704
3    Telephone: (559) 222-2424
     Facsimile: (559) 222-2434
4
     Attorney for Defendant
5    ROBERT CRUMP
6

7                              IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                               )   Case No.: 6:19-mj-0077-JDP
                                                             )
11                   Plaintiff,                              )   STIPULATION TO VACATE STATUS
                                                             )   CONFERENCE AND PLEA AND
12           vs.                                             )   SENTENCING; ORDER THEREON
                                                             )
13                                                           )   Division: Eastern District, Fresno
                                                             )   Magistrate: Hon. Jeremy D. Peterson
14   ROBERT CRUMP,                                           )   Date: January 28, 2010
                                                             )   Time: 10:00 a.m.
15                   Defendant.                              )
                                                             )
16                                                           )
                                                             )
17

18          IT IS HEREBY STIPULATED by and between Susan St. Vincent, Acting Legal Officer
19   for the National Park Service, and, Defendant, ROBERT CRUMP (“Mr. Crump”), by and
20   through her attorney of record, Michael Mitchell, that the status conference in the above-
21   captioned matter set for January 28, 2020 at 10:00 a.m., be vacated, and the matter be set for plea
22   and sentencing on March 10, 2020 at 10:00 a.m.
23

24

25   DATED: January 23, 2020                                       /s/ Michael E. Mitchell________________
                                                                   Michael E. Mitchell Attorney for Defendant
26
                                                                   ROBERT CRUMP
27
     DATED: January 23, 2020                                       /s/ Susan St. Vincent_________________
28                                                                 Susan St. Vincent, Acting Legal Officer
                                                                   National Park Service


                         Stipulation to Vacate Status Conference and Set Plea and Sentencing Date - 1
                                                        Order Thereon
1
                                                          ORDER
2
              It is hereby ordered that the above request (1) to vacate the status conference for
3
     defendant ROBERT CRUMP, now set for January 28, 2020 at 10:00 a.m., and (2) to set the
4
     matter for plea and sentencing on March 10, 2020 at 10:00 a.m., be granted.
5

6
     IT IS SO ORDERED.
7

8
     Dated:      January 25, 2020
9
                                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                          Stipulation to Vacate Status Conference and Set Plea and Sentencing Date - 2
                                                         Order Thereon
